MEMORANDUM **
Because the drug quantity in this case did not increase Mojarro’s sentence beyond the prescribed five-year statutory maximum, neither Apprendi nor Buckland is implicated, and no jury determination of drug quantity was required. United States v. Bravo, 295 F.3d 1002, 1012 (9th Cir.2002); United States v. Mendozar-Paz, 286 F.3d 1104, 1110-11; United States v. Carranza, 289 F.3d 634, 643 (9th Cir.2002).
Mojarro makes a eonelusory argument that the grand jury instructions were inadequate. However, Mojarro does not contend that the prosecutor’s instructions were flagrantly misleading or deceiving to the grand jury. Mojarro’s bare assertion is insufficient to raise a credible claim of error. See United States v. Larrazolo, 869 F.2d 1354, 1359 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.